         Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 CHARLES WILLIAM PEARSON,

                       Plaintiff,                  CIVIL ACTION NO. 3:19-CV-00973

        v.
                                                          (MEHALCHICK, M.J.)
 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.



                                     MEMORANDUM

       This is an action for disability benefits under Title II of the Social Security Act.

Pending before the Court is a motion for reconsideration filed by Defendant, the

Commissioner of Social Security (the “Commissioner”). (Doc. 23). The Commissioner seeks

reconsideration of the Court’s April 14, 2020, Order remanding the matter to the

Commissioner for an award of benefits. (Doc. 22). For the following reasons, Defendant’s

Motion for Reconsideration shall be denied.

 I.    BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff Charles William Pearson, Jr., (“Pearson”) filed for Disability Insurance

Benefits under Title II of the Social Security Act on November 7, 2011. (Doc. 8-6, at 2-8). In

his application, Pearson alleges he is disabled due to narcolepsy. (Doc. 8-7, at 6). After his

claim for benefits was denied by an ALJ on February 12, 2013, and the Appeals Council

denied review, Pearson filed a complaint in this court on July 22, 2014. (Doc. 8-2, at 2-6, 55,

58; Doc. 8-11, at 24-35). On May 22, 2015, the Commissioner filed a Motion for Remand
         Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 2 of 16




after concluding that the case would benefit by further evaluation of the record and re-

evaluation of Pearson’s claim. (Doc. 8-11, at 36-42).

       After a second hearing, Pearson’s claim was again denied by an ALJ on March 18,

2016. (Doc. 8-10, at 13-22, 28-52). He filed a second action in this Court on November 18,

2016, and the District Court adopted the undersigned’s subsequent Report and

Recommendation that the ALJ had failed to adhere to the Appeals Council’s remand order.

(Doc. 8-18, at 34, 44). Upon remand, Pearson again appeared before an ALJ on December

17, 2018. (Doc. 8-17, at 41). The ALJ again denied his claim, ruling that he was capable of

performing a full range of work at all exertional levels with the only nonexertional limitation

of avoiding concentrated exposure to hazards. (Doc. 8-17, at 10, 15-16). Pearson then filed

the instant action on June 6, 2019. (Doc. 1). On April 14, 2020, the Court directed the

Commissioner to award Pearson benefits after finding that the ALJ failed to follow the

directions of the Court and because Pearson’s nap requirement was not contradicted by

substantial evidence yet was not included in his RFC. (Doc. 21; Doc. 22). The Commissioner

filed this Motion to Amend the Order, and the Brief in Support, on May 4, 2020. (Doc. 23;

Doc. 24). Pearson filed a Brief in Opposition to the Motion on May 15, 2020. (Doc. 27).

Accordingly, this matter is now ripe for disposition.

II.    MOTION FOR RECONSIDERATION STANDARD

       A motion for reconsideration is a device of limited utility and may only be used to

correct manifest errors of law or fact or to present newly discovered precedent or evidence.

Harasco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.1985), cert. denied, 476 U.S. 1171, 106

(1986). In order to prevail, a party seeking reconsideration must demonstrate one of the

following: “(1) an intervening change in the controlling law; (2) the availability of new
            Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 3 of 16




evidence that was not available previously; or (3) the need to correct a clear error of law or

fact or to prevent manifest injustice.” Max's Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d

Cir. 1999). “With regard to the third ground, . . . any litigant considering bringing a motion

to reconsider . . . should evaluate whether what may seem to be a clear error of law is in fact

simply a point of disagreement between the Court and the litigant.” Dodge v. Susquehanna

Univ., 796 F. Supp. 829, 830 (M.D. Pa. 1992) (citation omitted). “A motion for

reconsideration is not to be used as a means to reargue matters already argued and disposed

of or as an attempt to relitigate a point of disagreement between the Court and the litigant.”

Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa. 2002) (internal citation

omitted).

III.   DISCUSSION

       The Commissioner bases his motion for reconsideration on an alleged error of law or

fact in the Court’s Opinion. (Doc. 24, at 3). Specifically, the Commissioner contends that the

ALJ did not deviate from the Court’s prior remand order and that the Court erred in finding

that a normal and regular work schedule was impossible due to Pearson’s need to nap. (Doc.

24, at 3, 14). Pearson counters that the Commissioner is attempting to improperly relitigate

matters which have already been resolved by the Court and that the ALJ’s RFC was not

supported by substantial evidence. (Doc. 27); see Romero v. Allstate Ins. Co., 1 F. Supp. 3d 319,

429 (E.D. Pa. 2014) (“A motion for reconsideration may not . . . be used to give a litigant a

‘second bite at the apple’ as to an argument on which it previously did not succeed.”).

       A. THE DECISION TO OVERTURN THE COMMISSIONER’S DENIAL OF BENEFITS

       In its Order reversing the ALJ’s decision, the Court found two reasons to do so: (1)

the ALJ deviated from the Court’s prior order, and (2) the ALJ did not include Pearson’s need
         Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 4 of 16




to nap for at least 15 to 20 minutes in his RFC and did not identify substantial evidence

contradicting this requirement. (Doc. 21, at 13). The Commissioner asks the Court to

reconsider both of these findings and the Court takes them up in turn. (Doc. 24).

                1.   There is no manifest error of law or fact concerning the Court’s holding
                     that the ALJ deviated from the remand order.

       In reversing the Commissioner’s denial of benefits, the Court determined that the ALJ

failed to abide by the Court’s May 16, 2018, Order remanding the case for further proceedings.

(Doc. 21, at 10-13). In that order, the Court directed the Commissioner to remedy two

outstanding questions which the Court determined were raised by the Appeals Council in its

review of the ALJ’s decision: (1) Considering that Dr. Michalek referred Pearson to Dr. Royer

for diagnostic testing, why did the ALJ conclude that Dr. Michalek’s December 2012 opinion

“contains ‘no apparent physical examinations or diagnostic testing by [the] Neurology Center

noting any objective medical abnormalities;’” and (2) why did the ALJ not address Dr.

Michalek’s opinion that Pearson required intermittent naps during his working hours for his

safety due to his narcolepsy and poor response to medication. (Doc. 8-18, at 44). The Court

explained that these issues were “precisely what the Appeals Council noted that ALJ Myers

failed to address in the first hearing decision.” (Doc. 8-18, at 44). Noting that the ALJ must

indicate what evidence was rejected in addition to the evidence which supports the RFC, the

Court held, “With this failure to acknowledge and analyze probative evidence, we cannot

conclude that ALJ Guida’s consideration of Dr. Michalek’s opinion meets the substantial

evidence standard.” (Doc. 8-18, at 44-45).

       The Appeals Council had provided direction and the Court determined that ALJ

Guida had not “adequately complied with the Appeals Council’s directive on this particular

issue.” (Doc. 8-18, at 45). The Social Security Administration “require[s] adherence to the
         Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 5 of 16




remand orders of the Appeals Council,” and so the ALJ had “committed error by not

following the mandate of the Appeals Council.” (Doc. 8-18, at 45). For these reasons, the

Court vacated and remanded Pearson’s case “for further consideration in light of the Appeals

Council’s October 13, 2015, remand order.” (Doc. 8-18, at 45).

       The Commissioner now submits that the Court in its May 16, 2018, decision

misunderstood and wrongly interpreted the directives of the Appeals Council. (Doc. 24, at

16-17). According to the Commissioner, the Appeals Council “noted that Dr. Michalek

submitted a letter dated December 20, 2012 stating that Pearson would require intermittent

naps during his working hours for safety, and that ALJ Myers failed to address that letter in

his decision.” (Doc. 24, at 15). The Appeals Council, therefore, took issue with ALJ Myers’s

failure to address this letter at all, whereas the Court incorrectly found that the ALJ failed to

abide by the Appeals Council’s directive when he discussed but discounted that opinion. (Doc.

24, at 16-17).

       First, the May 16, 2018, Order by this Court controls the law of the case. As

acknowledged by the Commissioner, after the Report and Recommendation was filed on

February 22, 2018, the Commissioner had the opportunity to – and did – submit objections.

(Doc. 8-18, at 45-47). The Commissioner’s objections were overruled by the District Court,

which adopted the Report and Recommendation in full. (Doc. 8-18, at 47-48). As such, the

determinations contained in the Report and Recommendation filed on February 22, 2018, are

the law of the case and mandated the conduct of the ALJ upon remand. See Sullivan v. Hudson,

490 U.S. 877, 886 (1989) (holding that upon remand the Secretary must follow the directive

of the Court which issued the remand).
         Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 6 of 16




       Even if the Court’s May 16, 2018, holding could be changed, the District Court’s

interpretation of the Appeals Council’s directive does not constitute clear error of fact. See

Max's Seafood Café, 176 F.3d at 677. The Appeals Council’s remand order directed the ALJ to

“give further consideration to the treating and nontreating source opinions, including the

opinions of Dr. Michalek and Dr. Royer, pursuant to the provisions of 20 CFR 404.1527 and

Social Security Rulings 96-2p and 96-5p, and explain the weight given to such opinion

evidence.” (Doc. 8-11, at 46). The Commissioner contends that the Court subsequently took

issue with ALJ Guida discussing but discounting Dr. Michalek’s December 20, 2012, opinion,

even though the ALJ needed only to discuss it to abide by the Appeals Councils’ remand

instructions. (Doc. 24, at 16-17). The Court, however, found that the ALJ did not discuss an

important facet of the December 20, 2012, opinion: “ALJ Guida did not address Dr.

Michalek’s opinion that Mr. Pearson required intermittent naps during his working hours for

his safety due to his narcolepsy and poor response to medication. This is precisely what the

Appeals Council noted that ALJ Myers failed to address in the first hearing decision.” (Doc.

8-18, at 44). Indeed, review of ALJ Guida’s decision reveals no mention of Dr. Michalek’s

December 20, 2012, opinion that Pearson would require intermittent naps during his working

hours. (Doc. 8-10, at 19-20). The Court held that the ALJ’s “failure to acknowledge and

analyze” such probative evidence constituted a failure to meet the substantial evidence

standard. (Doc. 8-18, at 44-45). As such, the Court did not clearly err in interpreting the

Appeals Council’s remand instructions.

       The Commissioner also asserts that the Court’s determination in its most recent Order

that ALJ Guida “erred in not abiding by the Court’s most recent remand order” is deserving

of reconsideration. (Doc. 24, at 17). Both the Commissioner and the Court acknowledge that
           Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 7 of 16




ALJ Guida addressed Dr. Michalek’s December 20, 2012, opinion in his most recent

decision. 1 (Doc. 21, at 13; Doc. 24, at 18). However, the Commissioner asserts that the Court

committed clear error in remanding the case for the ALJ’s failure to explain “why [he] came

to the conclusion that Dr. Michalek’s December 2012 opinion was that no physical

examination or diagnostic testing by the Neurology Center noted any objective abnormalities,

especially considering that Dr. Michalek referred Pearson to Dr. Royer for diagnostic testing.”

(Doc. 24, at 18-20). The Commissioner avers that the ALJ need not have explained such

conclusions in his most recent decision because the ALJ did not conclude that no physical

examination or diagnostic testing by the Neurology Center noted any objective medical

abnormalities. (Doc. 24, at 18) (quoting (Doc. 21, at 11)).

       Though the ALJ did not restate his prior decision word-for-word, the Court

determined that his conclusion that “Dr. Michalek [in her 2012 opinions] indicated no

treatment findings on her part that supported a such a [sic] significant change from her

opinion letter of January 12, 2009 [noting that Pearson could perform all essential duties and

responsibilities except that he may travel with limitations]” was effectively the same as his

prior conclusion (that Dr. Michalek’s December 2012 opinion was that no physical

examination or diagnostic testing by the Neurology Center noted any objective

abnormalities). (Doc. 21, at 12). These two statements suffer from the same flaw which the

Court, on May 16, 2018, had ordered corrected: the assertion that Dr. Michalek formed her

2012 opinion despite noting no objective abnormalities, without mentioning that it was Dr.

Michalek who referred Pearson to Dr. Royer for a neuropsychological evaluation “following



       1
         The Court determined that the ALJ did not identify substantial evidence
contradicting this opinion. (Doc. 21, at 13).
           Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 8 of 16




reports of cognitive difficulties and a diagnosis of narcolepsy.” (Doc. 8-17, at 13-14; Doc. 8-

18, at 44; Doc. 21, at 12). The Court in 2018 held that the ALJ was required to address that

Dr. Michalek referred Pearson to Dr. Royer for diagnostic testing in order to meet the

substantial evidence standard. (Doc. 8-18, at 44-45). On remand, the ALJ again failed to

address this probative evidence, a point which the Commissioner does not dispute in the

instant Motion. 2 (Doc. 8-17, at 13-14; Doc. 24, at 18-20). In 2018, the Court held that this

violated the Appeals Council’s direction to “give further consideration to the opinion of Dr.

Michalek, pursuant to the provisions of 20 CFR 404.1527 and Social Security Rulings 96-2p

and 96-5p, and explain the weight given.” (Doc. 8-18, at 44-45). The same holds true today.

(Doc. 21, at 11-13).

       The Commissioner fails to establish that the Court’s holding that the ALJ deviated

from the prior remand order was a clear error of law or fact. As such, the Commissioner’s

Motion shall not be granted on that ground.

                2.     There is no manifest error of law or fact concerning the Court’s
                       determination that Dr. Michalek’s opinion was not contradicted.

       As noted by the Commissioner, the Court determined that the ALJ did not identify

substantial evidence contradicting Dr. Michalek’s 2012 opinion that Pearson “requires

intermittent naps during his working hours for his safety.” (Doc. 21, at 13; Doc. 24, at 3). The

Court came to this conclusion by noting the ALJ’s reliance on records indicating some degree

of napping. (Doc. 21, at 13). The Court decided that the evidence used by the ALJ did not




       2
          The ALJ’s discussion of Dr. Royer’s report is not to be confused with the ALJ’s
failure to address that Dr. Michalek made the decision to refer Pearson to Dr. Royer for
diagnostic testing. The latter is what the ALJ neglected to address in contravention of the
Court’s 2018 order. (Doc. 8-18, at 44).
           Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 9 of 16




actually contradict Dr. Michalek’s opinion, and yet the RFC did not include a limitation

regarding Pearson’s need to nap. (Doc. 21, at 13).

       The Commissioner contends that “the records, however, could properly be read to

contradict that conclusion, and the ALJ was permitted to find otherwise.” (Doc. 24, at 3). He

contends that the treatment note used by the ALJ to counter Dr. Michalek’s opinion stated

that Pearson only admitted to napping 15-20 minutes per day, rather than stating he required

such naps. (Doc. 24, at 6). The Commissioner additionally submits that the same treatment

note stated that Pearson denied dozing and reported that his hypersomnia had resolved with

Adderall. 3 (Doc. 24, at 6).

       As Pearson’s treating neurologist, Dr. Michalek’s opinion was entitled to controlling

weight as long as it was well-supported and uncontradicted. See Tilton v. Colvin, 184 F. Supp.

3d 135, 142 (M.D. Pa. 2016). Tilton mandates that her opinion that Pearson needed

intermittent naps during the work day stand as true as long as the ALJ did not cite evidence

contradicting it or showing it was not well-supported. See Tilton, 184 F. Supp. 3d at 142. The

ALJ purported to show that this opinion was not well-supported, writing that “this does not

correspond to Dr. Michalek’s records, above outlined, only noting that the claimant takes 1

nap for 1 hour in the afternoon.” (Doc. 8-17, at 14). However, this statement cannot be


       3
         Any other evidence used by the Commissioner in his Brief in Support to contradict
Dr. Michalek’s opinion is irrelevant because the ALJ addressed the opinion by citing only to
Dr. Michalek’s prior note that Pearson took one nap for one hour in the afternoon and
Pearson’s “subsequent reporting to Ms. Nguyen that hypersomnia was resolved, that he
napped once a day for 15-20 minutes, and that he did not doze.” (Doc. 8-17, at 14). Additional
evidence cannot now be relied on as substantial evidence to support the ALJ’s decision. See
Fargnoli v. Massanari, 247 F.3d 34, 44 n. 7 (3d Cir. 2001) (noting that an ALJ’s failure to
consider all of the relevant and probative evidence cannot be subsequently rectified through
an independent analysis using records not mentioned by the ALJ) (quoting SEC v. Chenery
Corporation, 318 U.S. 80 (1943) (“The grounds upon which an administrative order must be
judged are those upon which the record discloses that its action was based.”)).
           Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 10 of 16




interpreted to not support Dr. Michalek’s opinion. Similarly, Pearson’s “subsequent reporting

to Ms. Nguyen that hypersomnia was resolved, that he napped once a day for 15-20 minutes,

and that he did not doze,” does not sufficiently contradict Dr. Michalek’s opinion so as to

deprive it of controlling weight. This reporting all occurred during the same visit with Ms.

Nguyen; Pearson indicated that his hypersomnia was resolved with Adderall, he did not doze,

but he also napped for 15 to 20 minutes every day. (Doc. 8-22, at 61). This all was occurring

simultaneously. Therefore, it is impossible to know, and the ALJ does not have the liberty to

predict, how Pearson’s hypersomnia would manifest or whether Pearson would need to doze,

without a 15 to 20-minute nap every day. A 15 to 20-minute nap, even if not explicitly

“required,” does not contradict Dr. Michalek’s opinion that Pearson required intermittent

naps during working hours for his safety. (See Doc. 8-9, at 67). To contradict Dr. Michalek’s

opinion, the ALJ would need to identify evidence that Pearson could work eight hours without

napping. Because the ALJ only identified evidence that included at least a 15 to 20-minute

nap, Dr. Michalek’s opinion stands uncontradicted. 4 (Doc. 8-17, at 14). Therefore, as

Pearson’s treating neurologist, her opinion was entitled to controlling weight. See Tilton, 184

F. Supp. 3d at 142.

        The Court’s determination that the ALJ committed reversable error by not including

a nap requirement in Pearson’s RFC did not constitute a clear error of law or fact. The

Commissioner’s Motion shall not be granted on this ground.




       4
        Moreover, the Commissioner’s reliance on Dr. Blumenfeld’s opinion is misplaced
because a single non-treating medical opinion is insufficient to reject a treating source medical
opinion. Brownawell v. Comm’r of Soc. Sec., 554 F.3d 352, 357 (3d Cir. 2008).
        Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 11 of 16




       B. THE DECISION TO AWARD BENEFITS

       After determining that the ALJ’s decision should be reversed, the Court proceeded to

conduct an inquiry into whether benefits should be awarded. (Doc. 21, at 13-28). After

examining the evidence and testimony, and considering the Vocational Expert’s opinion that

Pearson’s need for naps would not be allowed, the Court determined that a normal and

regular work schedule would not be possible for Pearson. (Doc. 21, at 28). Thus, in light of

the extended history of this case, which includes three remands, the Court ordered that

benefits be rewarded. (Doc. 21).

       The Commissioner now asserts that it was clear error for the Court to find that a

normal and regular work schedule would not be possible absent a nap accommodation. (Doc.

24, at 3-14). The Commissioner cites Pearson’s search for full-time employment, Dr.

Schneider’s note that Pearson would not fall asleep during the day as long as he was “involved

with something,” Pearson’s ability to play golf and “drive for several hours at a time without

falling asleep,” Dr. Royer’s report addressing depression rather than narcolepsy, and that

Pearson maintained full-time work from July 2014 through July 2015. (Doc. 24, at 3-14).

       Additionally, the Commissioner repeatedly suggests that the Court was obligated to

defer to the ALJ’s interpretation of the facts. (Doc. 24, at 3, 6-7, 9-11, 13-14). The

Commissioner states that the Court was not entitled to independently reweigh the evidence,

rather was obligated to provide only substantial evidence review. (Doc. 24, at 13-14). At this

stage, however, the Court no longer defers to the findings of the ALJ. See Morales v. Apfel, 225

F.3d 310, 320 (3d Cir. 2000) (“‘The decision to direct the district court to award benefits

should be made only when the administrative record of the case has been fully developed and

when substantial evidence in the record as a whole indicates that the claimant is disabled and
        Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 12 of 16




entitled to benefits.’ In our view, that test is met here.”) (emphasis added) (internal quotation

omitted); Stone v. Heckler, 761 F.2d 530, 533 (9th Cir. 1985) (“The decision whether to remand

the case for additional evidence or simply to award benefits is within the discretion of the

court.”); Koudela v. Colvin, No. 3:12–CV–00475, 2013 WL 5465960, at *9 (M.D. Pa. 2013)

(“The decision of the Commissioner should be reversed with the direction that benefits be

awarded to Koudela, as the Court finds that substantial evidence does not support the decision

that Koudela is not disabled under the Act.”). After determining that reversal of the ALJ’s

decision is warranted, the Court no longer affords the ALJ the deference due during its review

of the ALJ’s decision to deny benefits. See Morales, 225 F.3d at 320. The Court’s review of the

record to determine whether “substantial evidence in the record as a whole indicates that the

claimant is disabled and entitled to benefits” is left to the sole discretion of the Court. See

Morales, 225 F.3d at 320. Still, the Court shall address the reasons the Commissioner gives for

why substantial evidence should indicate the claimant is not disabled.

       First, the Commissioner avers that Pearson’s attempts to find full-time work

demonstrate an ability to work full-time. (Doc. 24, at 4, 7, 11). However, this Court has

determined that a claimant may be disabled despite attempts to find work, noting that failed

work attempts coinciding with medical problems may support a finding of disability. Rieder v.

Apfel, 115 F. Supp. 2d 496, 505 (M.D. Pa. 2000); see Reddick v. Chater, 157 F.3d 715, 722 (9th

Cir. 1998) (“[D]isability claimants should not be penalized for attempting to lead normal lives

in the face of their limitations.”). Here, Pearson’s treating neurologist has opined that Pearson

is unable to work, due in part to his inability to transport himself to work and because his

sleep/wake schedule is disrupted. (Doc. 8-9, at 60). Pearson’s failed attempts to find full-time

work do not constitute substantial evidence that he is not disabled.
        Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 13 of 16




       Second, the Commissioner focuses the Court’s attention on Pearson’s statement that

he would not fall asleep during the day “as long as he was involved with something.” (Doc.

24, at 4, 7-8, 13, 19). However, at the same time as making this statement, Pearson reported

that he takes daily naps for one or one and a half hours. (Doc. 8-9, at 28). Pearson’s treating

neurologist opined that he required intermittent naps during working hours for his safety.

(Doc. 8-9, at 67). Without evidence of how Pearson would fare absent his daily naps, the

Court will not deviate from the opinion of his treating neurologist. As such, it was not clear

error for the Court to decline to find this statement dispositive. (Doc. 21, at 16-17).

       Third, the Commissioner points to Pearson’s ability to play golf and drive for “several

hours at a time.” (Doc. 24, at 4). These activities do not require Pearson to go eight hours (the

length of a workday) without sleeping. Indeed, the Commissioner supports his statement that

Pearson is able to drive for “several hours at a time” with Dr. Blumenfeld’s statement that if

Pearson has to drive over four hours, he gets sleepy and his wife takes over. (Doc. 24, at 4;

Doc. 8-9, at 47). As such, these facts do not support a finding that Pearson is not disabled.

       Fourth, the Commissioner asserts that the Court’s use of Dr. Royer’s report was

problematic because the report “shows that it was mostly written about something else,

namely, depression and its related cognitive impact.” (Doc. 24, at 8). The Commissioner

bases this assertion on the premise that the report “talks about novel problem-solving skills,

organization, planning, memory, and attention, with depression that could ‘mute his

cognitive abilities in many other domains, particularly relative to his previous skill levels.’”

(Doc. 24, at 8). According to the Commissioner, because Dr. Royer’s conclusions did not

have to do with Pearson falling asleep or being unable to stay awake during the daytime,

they did not implicate his narcolepsy. (Doc. 24, at 8). However, narcolepsy is known to
           Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 14 of 16




affect memory and attention, and cause “mental fogginess.” Narcolepsy: Daily Life, Division

of Sleep Medicine at Harvard Medical School,

http://healthysleep.med.harvard.edu/narcolepsy/living-with-

narcolepsy/dailylife#:~:text=Narcolepsy%20can%20present%20challenges%20to,events%2

C%20and%20plans%20for%20activities (last modified Feb. 21, 2018). As the Commissioner

acknowledges, Dr. Royer noted “significant impairment” in “novel problem-solving skills,

organization and planning,” and wrote that “this difficulty impacts some aspects of memory

and attention as well.” (Doc. 8-9, at 331). Significantly, after describing the above

impairments, Dr. Royer opined, “Moreover, he is suffering from a significant level of

depression, which is sufficient to mute his cognitive abilities in many other domains.” (Doc.

8-9, at 331) (emphasis added). The use of the word “moreover” indicates that Dr. Royer did

not attribute the prior impairments to depression as averred by the Commissioner. (Doc. 24,

at 8). Narcolepsy does not only cause an individual to fall asleep; impairments to memory

and attention are consistent with a narcolepsy diagnosis and so it was not clear error for the

Court to recognize Dr. Royer’s report as bearing relevance to Pearson’s narcolepsy. 5 (Doc.

21, at 17-18).

       Finally, the Commissioner highlights Pearson’s ability to maintain full-time work from

July 2014 through July 2015. (Doc. 24, at 2, 9, 11). The Commissioner avers that Pearson’s

ability to work full-time should have precluded a determination that he was disabled during

the time periods he was not employed full-time. (Doc. 24, at 2, 9, 11). This period comes more

than three years after Pearson’s alleged onset date, and more than two years after Dr. Royer’s


       5
        For this reason, the Commissioner’s assertion that Pearson’s termination from Home
Depot for forgetting a bag of cash at his register was unrelated to his narcolepsy is also without
merit. (Doc. 24, at 11-12)
        Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 15 of 16




opinion that Pearson “would have considerable difficulty in the area of full time competitive

employment” and Dr. Michalek’s opinion that Pearson required intermittent naps during

working hours. (Doc. 8-6, at 2; Doc. 8-9, at 65, 67). Additionally, Pearson was hired full-time

in July 2014, and forgot the bag of money – the offense for which he was fired – on June 29,

2015. (Doc. 8-10, at 386-87, 389). Pearson was terminated from full-time employment for an

error he made after less than one year, the misconduct being consistent with narcolepsy. See

Narcolepsy: Daily Life, Division of Sleep Medicine at Harvard Medical School,

http://healthysleep.med.harvard.edu/narcolepsy/living-with-

narcolepsy/dailylife#:~:text=Narcolepsy%20can%20present%20challenges%20to,events%2

C%20and%20plans%20for%20activities (last modified Feb. 21, 2018) (“Narcolepsy can

present challenges to daily living: in addition to sleepiness, people with narcolepsy may

experience mental fogginess, poor memory, and hallucinations.”). For these reasons, it was

not clear error for the Court to order the award of benefits notwithstanding Pearson’s 2014-

2015 work history. (Doc. 21).

       After determining that the ALJ’s decision should be reversed, the Court inherited the

responsibility of determining whether the administrative record of the case was fully

developed and whether substantial evidence in the record as a whole indicated that Pearson

was disabled and entitled to benefits. See Morales, 225 F.3d at 320. The Court performed an

examination of the entire record and, after noting the Vocational Experts’ testimony that

Pearson’s nap requirement could not be accommodated, determined that substantial evidence

indicated Pearson was disabled and entitled to benefits. (Doc. 21, at 27-28). The Court’s

decision included no manifest errors of law or fact. See Harasco Corp., 779 F.2d at 909.
       Case 3:19-cv-00973-KM Document 28 Filed 03/25/21 Page 16 of 16




IV.   CONCLUSION

      For the foregoing reasons, Defendant’s motion for reconsideration (Doc. 24) is denied.

      An appropriate Order follows.




Dated: March 25, 2021                                   s/ Karoline Mehalchick
                                                        KAROLINE MEHALCHICK
                                                        United States Magistrate Judge
